Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  135377 & (77)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 135377     

                                                                   COA: 270829      

                                                                   Wayne CC: 05-012920-01 

  JAMES MCCAA, 

             Defendant-Appellant. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the October 16, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2008                       _________________________________________
         d0624                                                                Clerk